[TriMas Corporation Letterhead] December 16, 2010 Rufus Decker Accounting Branch Chief Division of Corporation Finance United States Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 VIA EDGAR Re: TriMas Corporation Form 10-K for the Year Ended December 31, 2009 Forms 10-Q for the Periods Ended March 31, 2010, June 30, 2010 and September 30, 2010 Definitive Proxy filed on April 5, 2010 File No. 1-10716 Dear Mr. Decker: On behalf of TriMas Corporation (the “Company”) and as discussed by telephone on December 16, 2010 with Ernest Greene, we have requested an extension of time to reply to your letter dated December 3, 2010, regarding the above-referenced reports, until December 31, 2010.Per my telephone conversation on December 16, 2010 with Mr. Greene, our request for an extension until December 31, 2010 was granted. The Company appreciates the Staff’s consideration.The Company continues to diligently prepare a response. Please direct any questions or concerns regarding this request to me at (248) 631-5496 (phone) or (248) 631-5455 (fascimile).Thank you for your attention. Very truly yours, /s/ A. Mark Zeffiro A. Mark Zeffiro Chief Financial Officer cc: Joshua Sherbin Paul Swart -2-
